Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-13, 15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly recited “prepared by “melt-mixing and the melt-mixed polymer composition is heat treated at a temperature of from 150oC to 350oC” of claim 1 is confusing and indefinite for the following reasons.
1.  It is unclear whether both LDPE and conjugated aromatic polymer are melted or only LDPE is melted during the recited melt-mixing.  Note that the conjugated aromatic polymers such as polythiphene and P3HT have the melting point of more than 350oC and 220oC, respectively, as pointed out in the last office action as opposed to the melting point of the LDPE which is much lower such as 125oC as taught in the instant oC in [0020].
Thus, the melt-mixing at a temperature above the 125oC such as 150oC as taught by col. 10, lines 7-18 of US 6,605,657 would be expected to melt LDPE only, not the conjugated aromatic polymers such as polythiphene and P3HT.  
2. The claim 1 is silent as to a nature of the melt-mixed polymer composition, i.e. it is in a state of melt or a solid obtained by cooling the melt, before the heat treatment at a temperature of from 150oC to 350oC”. The heat treatment at 150oC would be same as the melt-mixing temperature such as 150oC discussed above or the melt-mixing at a temperature of 200oC which would not be expected to melt the conjugated aromatic polymers such as polythiphene and P3HT.  Thus, a nature of a composition obtained by the recited process is confusing.  In other words, it would be a homogeneous mixture of the LDPE and the conjugated aromatic polymer or the conjugated aromatic polymer dispersed in the LDPE.
Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Other claims depend from the indefinite claim 2 would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-13, 15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marsac et al (US 5,929,137), or further with teaching reference Sirringhaus et al (US 8,518,738).
Rejection is maintained for reasons of the record with the following responses.
Applicant asserts that a process described by Marsac et al is different from the instant process, but again, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Thus, the recited steps of the melt-mixing and the heat treatment would have little probative value, especially in view of the issues discussed in above 112(b).
The recited process would require neither the melting of the conjugated aromatic polymers such as polythiphene and P3HT as discussed in above 112(b) nor homogeneous blend obtained by the melt-mixing of both the LDPE and the conjugated aromatic polymers such as polythiphene and P3HT and heating yielding melted both the LDPE and the conjugated aromatic polymers thereof.
oC would meet the recited melt-mixing as well as a heating at 150oC for example since one can consider that a first part of the melt-blending as the melt-mixing and a latter part of the melt-blending as the heating during an extrusion-melting at 150oC. 
As to applicant’s statement based on page 15, lines 3-8 of published PCT, the instant claims do not require heating the polymer composition to a temperature above the melting temperature of the conjugated aromatic polymers.
Applicant asserts that Marsac et al teach that there is no effect on the electrical properties when insulating and conductive polymers are used together in the amounts encompassed by the claims, but such statement would be dependent on objective/standard of Marsac et al. In other words, a small change of a conductivity would not be significant to Marsac et al, but it may be significant to others including the instant applicant.  Applicant further asserts
Note that the only recited property of the instant polymer composition would be a maximum conductivity of 1.0E-12 S/cm over 1.64E-12 S/cm of the LDPE alone taught in the instant table 2 and a difference between such two conductivities is very small.  The examiner sees that Inv. Comp. 3 of the instant table 2 comprising 0.5 wt.% (i.e., 5000 ppm) of P3HT having a conductivity of 3.72E-14 S/cm would have decreased conductivity significantly over the 1.64E-12 S/cm of the LDPE alone.  But, applicant failed to show a conductivity of a composition comprising the recited minimum amount (i.e., 0 01 wt.% or 100 ppm) of the conjugated aromatic polymers which would be expected to yield a small decrease in conductivity over the 1.64E-12 S/cm of the LDPE  unexpected DMA results of compositions comprising 2 wt.% (i.e., 20,000 ppm) of P3Ht Figure 2. 
Even assuming the asserted unexpected results, whether an applicant seeks to establish an unobvious difference to overcome an inherency finding or unexpectedly improved results to overcome an obviousness conclusion, the objective evidence an applicant provides must be commensurate in scope with the claims which the evidence is offered to support.  In other words, the showing must be reviewed to see if the results occur over the entire claimed range.  In re Marosi, 710 F.2d 799, 803 (Fed. Cir. 1983); In re Clemens, 622 F.2d 1029, 1035-36 (CCPA 1980); In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003); In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983).
Further, applicant failed to show a conductivity for the composition comprising the LDPE and the polythiophene and amounts thereof taught by a comparative example.as well as examples of Marsac et al.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of Marsac et al.  See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
As to the examples of Marsac et al: An invention in a product-by-process is a product, not a process. Scope of the instant claims would encompass utilization of LDPE granules impregnated with conducting polymer since the recite process would not require melting of the conjugated aromatic polymers as discussed in the above 112 (b). 

Rejection is maintained for reasons of the record with the above and the following responses.
Applicant asserts that Lucht et al are directed to a field completely different from that of Marsac et al and that of the invention, but applicant’s view of non-analogous art is too narrow,  Attention is directed to Ex parte Talkowski, Appeal 2012-002290 (PTAB June 22, 2013) (informative opinion) explaining that analogous art is not necessarily limited to “two separate tests.”  (1) applicant’s field of endeavor and (2) the problem addressed by applicants.  
Also, see KSR International v. Teleflex, Inc. 550 U.S. at 419-20, where the Court observed that (italics added):
In determining whether the subject matter of a … claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls.  What matter is the objective of the claim. If the claim extends to what is obvious, it is … [unpatentable[ under § 103.  One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of the invention a known problem for which there was an obvious solution encompassed by the patent’s claims.
Marsac et al teach derivatives of the polythiphene at col. 3, lines 37-39 and thus utilization of the known derivatives of the polythiphene of Lucht et al in Marsac et al would be obvious.  Also, note that Lucht et al are cited to show the recited optional derivatives of the polythiphene.
 in view of Favis et al (US 6,605,657).
Further as to newly recited “prepared by “melt-mixing and the melt-mixed polymer composition is heat treated at a temperature of from 150oC to 350oC” of claim 1 although an invention in a product-by-process is a product, not a process (In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113). 
Marsac et al do not specify a temperature for an extrusion, but Favis et al teach melt-mixing of LDPE in an extruder at a temperature 150oC at col. 10, lines 7-18.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well known temperature (i.e., 150oC)  for an extrusion of the LDPE taught by Favis et al in Marsac et al and the 150oC would further meet the recited heat treatment absent further limitations as discussed above pages 4 and 5 absent showing otherwise.  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Nov 9, 2021                                                    /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762